      1 PARSONS BEHLE & LATIMER
        Rew R. Goodenow, Nevada Bar ID #3722
      2 Zachary S. Shea, Nevada Bar ID #15094

      3 50 West Liberty Street, Suite 750
        Reno, Nevada 89501
      4 Telephone: 775.323.1601
        RGoodenow@parsonsbehle.com
      5 ZShea@parsonsbehle.com

      6
        CAPRIO LAW, P.A.
      7 Courtney Caprio (Admitted Pro Hac Vice)
        Florida Bar No. 933961
      8 40 N.W. 3rd Street, Suite 200
        Miami, FL 33128
      9 Telephone: 786.353.5760
        courtney@capriolawgroup.com
     10

     11 AXS LAW GROUP, PLLC
        Jeffrey W. Gutchess (Admitted Pro Hac Vice)
     12 Florida Bar No. 702641
        Andrew E. Beaulieu (Admitted Pro Hac Vice)
     13 Florida Bar No. 115097
        2121 NW 2nd Avenue, Suite 201
     14
        Miami, FL 33127
     15 andy@axslawgroup.com
        jeff@axslawgroup.com
     16 Attorneys for Plaintiffs

     17                                     UNITED STATES DISTRICT COURT

     18                                         DISTRICT OF NEVADA

     19
            MAURICIO JASSO, individually and in his        Case No. 2:20-CV-00858-RFB-BNW
     20     capacity as the Court-Appointed Receiver of
            JAMA INVESTMENT GROUP, INC.,
     21     GUILLERMO SESMA, SYLVIA MARTINEZ                 STIPULATION AND ORDER FOR
            SALINAS, BELISARIO JASSO BALDINI,                    EXTENSION OF TIME
     22
            JAVIER RAMIREZ LARES, ANTONIO
     23     BACHALANI, RODRIGO FERNANDEZ,                            (FIRST REQUEST)
            JUAN ROMERO and BERNARDO
     24     VILLACECIAS,

     25                       Plaintiffs,
                 vs.
     26
            WELLS FARGO BANK, N.A., KATHERINE
     27     DARRALL and JOSE RICO,

     28                       Defendants.

PARSONS
BEHLE &
LATIMER
          28737.001\4845-9055-2561.v1
      1            IT IS HEREBY STIPULATED by and between Plaintiffs and their counsel of record, and
      2 Defendants and their counsel of record that the time for Plaintiffs to file their Replies to

      3 Defendants’ Oppositions to Plaintiffs’ Motions to Compel is hereby extended to July 14, 2021 in

      4 the above-entitled matter. This request is being made in good faith and not for purposes of delay.

      5            DATED this 2nd day of July, 2021.
      6
           Respectfully submitted,                        Respectfully submitted,
      7
           PARSONS BEHLE & LATIMER                        SNELL & WILMER, L.L.P.
      8
              /s/ Zachary S. Shea                         /s/ Erica J. Stutman (wih permission)
      9    Zachary S. Shea, Bar No. 15094                 Jeffrey Willis, Esq.
           50 W. Liberty Street, Suite 750                Erica J. Stutman, Esq.
     10
           Reno, Nevada 89501                             3883 Howard Hughes Pkwy., Suite 1100
     11    Telephone: (775) 323-1601                      Las Vegas, NV 89169
           Email: ZShea@parsonsbehle.com                  Email: jwillis@swlaw.com
     12                                                   Email: estutman@swlaw.com
           -and-
     13                                                   Attorneys for Defendants
           CAPRIO LAW, P.A.
     14
           Courtney Caprio (Admitted Pro Hac Vice)
     15    Florida Bar No. 933961
           40 N.W. 3rd Street, Suite 200
     16    Miami, FL 33128
           courtney@capriolawgroup.com
     17

     18    AXS LAW GROUP, PLLC
           Jeffrey W. Gutchess
     19    (Admitted Pro Hac Vice)
           Florida Bar No. 702641
     20    Andrew E. Beaulieu
           (Admitted Pro Hac Vice)
     21    Florida Bar No. 115097
     22    2121 NW 2nd Avenue, Suite 201
           Miami, FL 33127
     23    andy@axslawgroup.com
           jeff@axslawgroup.com
     24
           Attorneys for Plaintiffs
     25

     26
                    IT IS SO ORDERED.
     27
                    DATED: _________________
                           July 6, 2021.                  ____________________________________
     28                                                   UNITED STATE MAGISTRATE JUDGE
PARSONS
BEHLE &
LATIMER                                                   2
          28737.001\4845-9055-2561.v1
